 Case 2:18-cv-00617-RGK-GJS Document 79-2 Filed 02/05/19 Page 1 of 2 Page ID #:974




 1 RAFEY S. BALABANIAN (SBN – 315962)

 2 rbalabanian@edelson.com
   J. AARON LAWSON (SBN – 319306)
 3 alawson@edelson.com
   EDELSON PC
 4 123 Townsend Street, Suite 100
   San Francisco, California 94107
 5 Tel: (415) 212-9300
   Fax: (415) 373-9435
 6
     Counsel for Plaintiff and the Putative Classes
 7

 8                              UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11
   JOSEPH LACK, individually and on                   Case No. 2:18-cv-00617-RGK
12 behalf of all others similarly situated,
                                                      [PROPOSED] ORDER GRANTING
13                        Plaintiff,                  PLAINTIFF’S MOTION TO APPROVE
                                                      ALTERNATIVE SERVICE ON
14          v.                                        DEFENDANT MARK KARPELES
15 MIZUHO BANK, LTD., a Japanese                      Judge:   Hon. R. Gary Klausner
   financial institution, and MARK                    Date:
16 KARPELES, an individual,                           Time:    9:00 a.m.
17                                                    Place:   Courtroom 850
                          Defendants.
18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER                                          CASE NO. 2:18-CV-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 79-2 Filed 02/05/19 Page 2 of 2 Page ID #:975




 1                                          ORDER
 2         This matter is before the Court on Plaintiff’s Ex Parte Motion to Approve
 3 Alternative Service on Defendant Mark Karpeles. The Court, having considered the

 4 Motion and supporting Declaration, finds good cause to approve alternative service on

 5 Defendant Mark Karpeles.

 6         IT IS HEREBY ORDERED THAT Plaintiff shall serve Defendant Mark Karpeles
 7 through email and through Karpeles’s U.S.-based attorneys as authorized under Federal

 8 Rule of Civil Procedure 4(f)(3).
 9

10 Dated:____________                               ________________________________
                                                    Hon. R. Gary Klausner
11                                                  United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             1
     [PROPOSED] ORDER                                      CASE NO. 2:18-CV-00617-RGK-GJS
